Judgment, Supreme Court, Bronx County (Anita Florio, J.), entered on July 3, 1991, upon a jury verdict in favor of plaintiff and against defendant-appellant, in the sum of $252,900, unanimously affirmed, without costs.
Upon review of the record in the light most favorable to plaintiff, the prevailing party, we find that a fair interpretation of the evidence supports the jury’s finding that plaintiff’s injuries were proximately caused by defendant landlord’s negligence in failing to properly maintain lobby door locks (see, Miller v State of New York, 62 NY2d 506). Conflicting testimony concerning the condition of the door on the day of the assault was properly left to the jury to resolve, as was the issue of the foreseeability of danger and the reasonableness of defendant’s security measures (Jacqueline S. v City of New York, 81 NY2d 288). Simply stated, no basis exists to disturb the jury’s finding that the unknown assailant gained access to the premises as a result of the broken door lock, given the proof that the lock was periodically inoperable and had not been repaired for some time prior to the incident. We have reviewed the defendant’s other contentions and find them to be without merit. Concur—Rosenberger, J. P., Kupferman, Asch and Rubin, JJ.